DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/25/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 102(a)(1)(2) have been fully considered but they are not persuasive. Therefore the rejections of claims 1-20 are hereby maintained. 
Regarding claims 1-20, Applicant primarily argues that Yerli does not teach a personalized trigger that only applies to a specific user. 

Yerli discloses accessing a pre-rendered multimedia item, the pre-rendered multimedia item having branching logic associated therewith, the branching logic including one or more branching points that direct non-sequential playback of the pre-rendered multimedia item, wherein at least one of the branching points is personalized for a specific user, such that the specific user has at least one branching point that only occurs for that user (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate presenting a media content to one or more viewers; the media content is pre-rendered, see para 0009; continuously receiving tracking data of the plurality of viewers; matching the tracking data to the plurality of triggers; and, if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; para’s 0068-0071, fig. 4, disclose auxiliary branches 406a, 406b, 406c, and 406d are presented to individual players A, B, C, D respectively; broadly interpreted, A, B, C, D could be individual players or classes of players where each class may comprises a single player or a plurality of players; therefore each individual player A, B, C, D or each player in the class of A, B, C, D respectively is considered a specific player, and the auxiliary branches 406a, 406b, 406c, and 406d are presented only to individual players A, B, C, D respectively). 


Claim Rejections - 35 USC § 102
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

5.	Claims 1, 12, and 20 are rejected under AIA  35 U.S.C. 102(a)(1)(2) as being anticipated by Yerli (US 2017/0257671).
Regarding claim 1, Yerli discloses computer-implemented method (Yerli, para’s 0006-0008 illustrate a computer implemented method) comprising:
accessing a pre-rendered multimedia item, the pre-rendered multimedia item having branching logic associated therewith, the branching logic including one or more branching points that direct non-sequential playback of the pre-rendered multimedia item, wherein at least one of the branching points is personalized for a specific user, such that the specific user has at least one branching point that only occurs for that user (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate presenting a media content to one or more viewers; the media content is pre-rendered, see para 0009; continuously receiving tracking data of the plurality of viewers; matching the tracking data to the plurality of triggers; and, if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; para’s 0068-0071, fig. 4, disclose auxiliary branches 406a, 406b, 406c, and 406d are presented to individual players A, B, C, D respectively; broadly interpreted, A, B, C, D could be individual players or classes of players where each class may comprises a single player or a plurality of players; therefore each individual player A, B, C, D or each player in the class of A, B, C, D respectively is considered a specific player, and the auxiliary branches 406a, 406b, 406c, and 406d are presented only to individual players A, B, C, D respectively);
initializing playback of the pre-rendered multimedia item (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate presenting a rendered media content to one or more viewers);
accessing, at the one or more branching points, one or more trigger conditions that direct playback order of one or more segments of the pre-rendered multimedia item (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate continuously receiving tracking data of the plurality of viewers; matching the tracking data to the plurality of triggers; and, if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches);
updating, based on the trigger conditions, at least a portion of custom state data that is configured to track decisions made at one or more of the branching points (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch); and
playing back the one or more segments of the pre-rendered multimedia item according to the updated state data (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch).

Regarding Claims 12 and 20, these claims are rejected based on claim 1 with the added limitation of at least one physical processor; and physical memory as computer readable medium comprising computer-executable instructions, as disclosed by Yerli in para’s 0041, 0067 and fig 3.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.


7.    Claims 1-8, 11-17 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Stone et al. (US 2013/0094830, hereinafter Stone) in view of Yerli (US 2017/0257671).  
Regarding claim 1, Stone discloses computer-implemented method (Stone, para’s 0022-0024 illustrate a computer implemented method) comprising:
accessing a pre-rendered multimedia item (Stone, fig 5, 364, para 0041 illustrates interactive video program corresponding to a passive viewing route which is a pre-rendered multimedia) the pre-rendered multimedia item having branching logic associated therewith (Stone, fig 5, 362, para 0038 illustrates pre-rendered multimedia having a branching logic by transitioning from a first video component 350 to second video component 356) the branching logic including one or more branching points that direct non-sequential playback of the pre-rendered multimedia item (Stone, fig 5, 362, para 0038 illustrates non-sequential playback of multimedia item);
initializing playback of the pre-rendered multimedia item (Stone, fig 9, 906 and fig 10A 401, para 0074 illustrates initializing playback of multimedia item);
accessing, at the one or more branching points (Stone, fig 5, 362, para 0041 illustrates a branching point) one or more trigger conditions that direct playback order of one or more segments of the pre-rendered multimedia item (Stone, fig 5, para 0041 illustrates user input as a trigger condition to direct playback order).
Stone does not explicitly disclose: 
wherein at least one of the branching points is personalized for a specific user or for a specific device, such that the specific user or the specific device have at least one branching point that is tailored to that user or that device;
updating, based on the trigger conditions, at least a portion of custom state data that is configured to track decisions made at one or more of the branching points; and
playing back the one or more segments of the pre-rendered multimedia item according to the updated state data.
Yerli discloses:
wherein at least one of the branching points is personalized for a specific user or for a specific device, such that the specific user or the specific device have at least one Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate presenting a rendered media content to one or more viewers; continuously receiving tracking data of the plurality of viewers; matching the tracking data to the plurality of triggers; and, if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; para’s 0068-0071, fig. 4, disclose auxiliary branches 406a, 406b, 406c, and 406d are presented to individual players A, B, C, D respectively);
updating, based on the trigger conditions, at least a portion of custom state data that is configured to track decisions made at one or more of the branching points (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch); and
playing back the one or more segments of the pre-rendered multimedia item according to the updated state data (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yerli’s features into Stone’s invention for enhancing viewers’ social experience of media content by enabling each viewer to 

Regarding claim 2, Stone-Yerli et al discloses the computer-implemented method of claim 1, wherein the custom state data includes one or more primitives or complex objects, the primitives or complex objects having an associated portion of logic that defines how branching point operations associated with the one or more branching points are to occur (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Stone-Yerli et al discloses the computer-implemented method of claim 2, wherein at least one of the one or more primitives, complex objects, or functions comprises a precondition definition that specifies a precondition that is to occur before at least one of the one or more branching points is triggered (Stone, para 0038 fig 5, 354 illustrates metadata that includes information related to one or more possible user input that will trigger playback of the second video content).

Regarding claim 4, Stone-Yerli et al discloses the computer-implemented method of claim 3, wherein the precondition is executed at runtime to determine whether an action  associated with the precondition is to be executed during playback (Stone, para’s 0054 and 0077 and fig 6B, 676 illustrates if the actual user input matches a target input at a branch where possible user input may be received, then the interactive video program may branch to a transition portion of a target input branch video component that corresponds to the target input; the method may include modifying the temporal order of the first interactive video segment and second interactive video segment based on previous user activity).

Regarding claim 5, Stone-Yerli et al discloses the computer-implemented method of claim 1, wherein the branching logic is streamed in a data stream, along with the pre-rendered multimedia item, to a content player for playback to a user (Stone, fig 5, 354, para 0038 illustrates metadata 354 may include information related to one or more possible user inputs that will trigger playback of the second video component 356).

Regarding claim 6, Stone-Yerli et al discloses the computer-implemented method of claim 1, wherein at least one of the one or more trigger conditions comprises a user input received from a user (Stone, fig 5, 354, para 0038 illustrates metadata 354 may include information related to one or more possible user inputs that will trigger playback of the second video component 356).

Regarding claim 7, Stone-Yerli et al discloses the computer-implemented method of claim 6, wherein at least one of the one or more trigger conditions comprises a time-based trigger (Stone, para 0107 illustrates a time based trigger).

	Regarding claim 8, Stone-Yerli et al discloses the computer-implemented method of claim 6, wherein at least one of the one or more trigger conditions is based on a state evaluation configured to evaluate a subset or all of the custom state data (Stone, fig 5, para 0038 illustrates trigger condition based on a state change; Yerli, para 0053, if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branch, each auxiliary branch 
associated with at least one viewer and, for each matched trigger, an automatic adjustment of the at least one virtual object associated with the matched trigger in the corresponding auxiliary branch.  Based on the results of the matching 108, the associated virtual objects may be determined and automatically adjusted).
	The motivation and obviousness arguments are the same as claim 1.

Regarding claim 11, Stone-Yerli et al discloses the computer-implemented method of claim 1, wherein the custom state data stores one or more branching point decisions from a current branch point or from previous branching points (Stone, para 0047, illustrates storing branch point decision; Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch).
The motivation and obviousness arguments are the same as claim 1.

Regarding Claim 12, this claim is rejected based on claim 1 with the added limitation of at least one physical processor; and physical memory comprising computer-executable instructions that, when executed by the physical processor as disclosed by Stone in para 0112.

Regarding claim 13, Stone-Yerli et al discloses the system of claim 12, wherein at least a portion of the custom state data is personalized to a specific user, storing branching point decisions made by the user while viewing the pre-rendered multimedia item (Stone, para 0047, illustrates storing branch point decision; Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch; rendered media content is being viewed as branching is performed).
The motivation and obviousness arguments are the same as claim 12.

Claims 14 and 15 are rejected based on claims 4 and 5 above.

Regarding claim 16, Stone-Yerli et al discloses the system of claim 12, wherein the branching logic is interpreted by a rules engine that applies branching logic to multiple different pre-rendered multimedia items (Stone, fig 1,28, para 0038 illustrates interpreting branching logic to multiple multimedia items).

Regarding claim 17, Stone-Yerli et al discloses the system of claim 12, further comprising storing at least a portion of state data at a playback location of the pre-rendered multimedia item that is different than at a branching point, such that the portion of state data is stored at a playback location that is between branching points in the pre-rendered multimedia item (Stone, para 0047, illustrates storing branch point decision; Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch; rendered media content is being viewed as branching is performed; storing state data can be performed before or after branching point as a design choice).
The motivation and obviousness arguments are the same as claim 12.

Regarding Claim 20, this claim is rejected based on claim 1 with the added limitation of a non-transitory computer-readable medium comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device as disclosed by Stone in paras 0023 and 0112.

8.	Claims 9 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Stone-Yerli in view of Joy et al (US 2013/0254282, hereinafterJoy).
Regarding claim 9, Stone-Yerli et al discloses the computer-implemented method 
However Joy teaches wherein the custom state data is defined using one or more declarative statements that declaratively define the functionality of a specified branching point (Stone, para 0053 illustrates state data and para 0057 illustrates declarative statements; a declaration statement can associate with it any functional definition as desired).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the custom state data is defined using one or more declarative statements as taught by Joy et al in the system of Stone-Yerli in order to enable user experiences included as part of a composition to interact such that behaviors associated with one user experience can affect another user experience (see Joy et al, para 0004, lines 8-11).

Regarding claim 10, Stone-Yerli-Joy disclose the computer-implemented method of claim 9, wherein the one or more declarative statements are written using a domain specific language that is interpreted using a custom rules engine that is configured to process branching options during playback (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch; Joy, para 0056 illustrates declarative programming language and para 0115 illustrates implementing transformation rules that included declarative statements; as disclosed by Yerli above, for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the one or more declarative statements are written using a domain specific language that is interpreted using a custom rules engine as taught by Joy et al in the system of Stone-Yerli in order to enable user experiences included as part of a composition to interact such that behaviors associated with one user experience can affect another user experience (see Joy, para 0004 lines 8-11)

9. 	Claims 18 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Stone-Yerli in view of Ahlm et al (US 2016/0353145, hereinafter Ahlm).
Regarding claim 18, Stone-Yerli et al discloses the system of claim 12.
Stone-Yerli does not explicitly disclose storing an accumulation of user selections in a state snapshot
However Ahlm teaches storing an accumulation of user selections in a state snapshot (Ahlm, para 0016 illustrates user selection and para 0020 illustrates state snapshot)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing an accumulation of user Ahlm, para 0025 lines 10-12)

Regarding claim 19, Stone-Yerli-Ahlm discloses the system of claim 18, further comprising: resuming playback in a subsequent playback session of the pre-rendered multimedia item; and restoring the user's selections from the state snapshot (Stone, para 0047 illustrates previous user activity may be gathered from user profile Information stored on the computing device 26 or remote databases 38 and/or 48, from the user's previous interactions with the computing device 26 or other computing devices associated with the network 50).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LOI H TRAN/Primary Examiner, Art Unit 2484